COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:          In re L.D.H. and J.J.R.G.

Appellate case number:        01-19-00130-CV

Trial court case number:      2015-01818J-A

Trial court:                  313th District Court of Harris County

      Relator, Angela Cantu, has filed an unopposed motion to abate this original
proceeding “while the parties pursue their resolution of this case.” We grant the motion
and abate the proceeding.
        Unless the parties file, no later than July 15, 2019, a motion to reinstate and
dismiss or otherwise dispose of relator’s petition, a motion to reinstate and proceed with
this original proceeding, or a report advising the Court of the status of the trial court
proceedings, this original proceeding may be reinstated and dismissed without further
notice.
       This Court’s February 26, 2019 order staying the trial court’s February 22, 2019
order lifting “[t]he prior ‘no movement order’” and permitting the Department of Family
and Protective Services “to place the children with relatives in Panama” continues to
remain effective until disposition of relator’s petition for a writ of mandamus or further
order of this Court.
      The original proceeding is abated, treated as a closed case, and removed from this
Court’s active docket.
       It is so ORDERED.

Judge’s signature: /s/ Julie Countiss
                    Acting individually      Acting for the Court

Date: __April 23, 2019____